o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-149020-11 number release date uil ------------------ ------------------------------------------------------ --------------------------------------- ---------------------------------------------- dear ----------- this letter responds to your request for information dated date you requested information concerning the federal_insurance_contributions_act fica tax treatment of wages paid to prisoners in a prison industry program and the refund of erroneously paid fica_taxes whether the wages paid to prison inmates for services they provide are subject_to fica_taxes depends on whether an employer-employee relationship exists between the inmates and the entity for which they provide services in addition even if an employer- employee relationship exists the law exempts wages from certain types of employers eg state and local governments from fica tax finally the internal_revenue_code code establishes a period of limitations for claiming a credit or refund of overpaid fica_taxes employer-employee relationship fica_taxes consist of the old-age survivors and disability social_security_tax portion and the hospital insurance portion medicare_tax and are computed as a percentage of wages paid_by the employer and received by the employee for employment sec_3101 sec_3111 sec_3121 of the code generally all remuneration an employer pays for services an employee performs is subject_to fica_taxes unless the law specifically excepts the remuneration from the term wages or excepts the services from the term employment sec_3101 sec_3111 and sec_3121 of the code an employer-employee relationship exists when the person for whom the individual performs services has the right to control and direct that individual not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished sec_31_3121_d_-1 genin-149020-11 not every situation involving control_over a worker necessarily results in the creation of an employee-employer relationship thus revrul_75_325 1975_2_cb_415 concluded that federal prison inmates who were paid for services they provided through a prison inmate work program were not employees because the relationship between the inmates and the federal labor program arose from incarceration together with the legal duty_of the program to provide rehabilitative labor since no employer-employee relationship existed in this type of prison labor program the payments made to inmates were not subject_to employment_taxes however whether an employer-employee relationship exists depends on the facts and circumstances of the work arrangement thus a prison inmate work program that is designed to create an actual employment relationship may be distinguishable from the program described in revrul_75_325 for example an employer-employee relationship may exist in situations where inmates participate voluntarily in the work program are paid prevailing wages the program is designed to provide as realistic a working environment as possible within a prison private businesses assume responsibility for the direction and control of workers and the inmate workers have rights to participate in benefits made available by the federal or state government to other individuals on the basis of their employment state entity as employer even if an employer-employee relationship exists wages paid to prison inmates may not be subject_to fica_taxes if the employer is a state_or_local_government entity the law excepts services performed by prison inmates in the employ of a state political_subdivision or wholly owned instrumentality thereof from employment for purposes of social_security_tax sec_3121 of the code the law also excepts such wages from the medicare_tax sec_3121 of the code this exception does not apply however if the inmate is performing services in the employ of a nongovernmental entity for example a private corporation operating a prison thus whether amounts paid to a prison inmate are subject_to fica depends upon whether an employee-employer relationship exists and whether the inmate is employed by a government or a private employer refund of fica tax in general taxpayers must file claims for credit or refund within years from the time they file the return or years from the time they pay the tax whichever date is later sec_6511 of the code for purposes of fica tax refunds the relevant return is the employer’s form_941 the law deems form sec_941 that a taxpayer filed for any period ending with or within a calendar_year which are filed before april of the succeeding calendar_year as filed on april of such succeeding calendar_year likewise the law deems any fica tax a taxpayer paid during such period as paid on april of such succeeding calendar_year sec_6513 of the code genin-149020-11 taxpayers cannot receive refunds after the expiration of the period of limitations unless they have timely filed a claim for credit or refund before the expiration of the period of limitations sec_301_6402-2 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2012_1 sec_2 2012_1_irb_1 if you have any additional questions please contact ------------------ ------------ he can be reached at --------------------- sincerely lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
